HANEY, Circuit Judge
(dissenting).
Our decision in Goodman v. Super Mold *863Corporation of California, 9 Cir., 103 F.2d 474, decided that claims 1 and 13 of patent No. 1,662,035 were valid and not anticipated by patent No. 1,101,732 issued to Dough? ty, and with respect to the Doughty patent that question is determined.
Since the patents now relied upon as anticipatory were not before the court in the Goodman case, I think we could well re-examine the question of the validity of the Smith patent No. 1,662,035. Smith v. Hall, 301 U.S. 216, 57 S.Ct. 711, 81 L.Ed. 1049.
One of the patents now relied on is the patent to Gillam, No. 1,604,034 issued October 19, 1926.
The only point of novelty in the two claims of the first patent found in the Goodman case, was the adjustable pressure rings. Gillam patent discloses a two-piece mold which has annular rings to which are attached a plurality of pins. By moving the rings toward each other, the pins are pressed into the side of the tire. To be identical, the mold would have to be made hollow, and a larger inside diameter so that it would not cover the walls of the tire and the pins would have to be removed so that the rings themselves would press the sides of the tire. I believe these changes would occur to one skilled in the art, and therefore the claims in issue are invalid.
The majority think otherwise, and in reaching that conclusion, have made two inconsistent decisions. If we assume that the patent is valid, it must be because of the adjustable side rings—otherwise the Doughty patent would anticipate and thus invalidate the patent in issue. If rigid side rings, as in the Doughty patent, do not anticipate the patent in issue, then obviously, rigid side rings would not infringe the patent in issue. Appellees’ device has rigid side rings as in Doughty and would not therefore infringe. The majority, however, held that a patent disclosing adjustable side rings is not anticipated by a patent disclosing rigid side rings, but that rigid side rings infringe a patent disclosing adjustable side rings. Therefore, the Goodman case is inconsistent with the majority decision in this case.
Connelly patent No. 1,579,518 issued January 20, 1925, differs from many patents only in that it has heat radiating vanes on the mold. The addition of such vanes was not invention, I think, but something which would occur to one skilled in the art. Thorsen patents No. 1,876,100 issued September 6, 1932, and No. 1,903,538 issued April 11, 1933, are practically identical to the Doughty patent, and are I think invalid, for the same reasons I stated in the Goodman case.